


117 HRES 169 IH: Commending the officers of the United States Capitol Police Department, the Metropolitan Police Department of Washington, DC, and other law enforcement personnel for their selfless and heroic service in defense of American democracy in responding to the assault on the United States Capitol by domestic terrorists on January 6, 2021.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 169
IN THE HOUSE OF REPRESENTATIVES

February 26, 2021
Ms. Jackson Lee (for herself, Mr. Thompson of Mississippi, Mr. Neal, Mr. Cohen, Ms. McCollum, Ms. Johnson of Texas, Ms. Wilson of Florida, Mr. Vargas, Ms. Sewell, Ms. Strickland, Ms. Williams of Georgia, and Mr. Sablan) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on House Administration, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Commending the officers of the United States Capitol Police Department, the Metropolitan Police Department of Washington, DC, and other law enforcement personnel for their selfless and heroic service in defense of American democracy in responding to the assault on the United States Capitol by domestic terrorists on January 6, 2021.

 
Whereas the United States Capitol Police dates back to 1800 when Congress moved from Philadelphia to Washington, DC, and a lone watchman was hired to protect the Capitol Building; Whereas, in 1827, President John Quincy Adams asked that a regular Capitol police force be established and on May 2, 1828, Congress passed an Act that expanded the police regulations of the city of Washington, DC, to include the Capitol and Capitol Square; 
Whereas the United States Capitol Police expanded its force after the terrorist attacks on September 11, 2001, and again following the historic merger with the Library of Congress Police in 2009; Whereas in addition to the more than 2,000 sworn members of the force, the United States Capitol Police Department has over 350 civilian personnel who provide operational and administrative support and its diverse workforce is comprised of employees from nearly all 50 States and the United States territories; 
Whereas the United States Capitol Police embodies the best in American policing and serve as a model in security, urban crime prevention, dignitary protection, specialty response capabilities, and homeland security; Whereas as ambassadors of Congress, officers of the United States Capitol Police Department are often the first face that visitors and employees encounter, leaving a lasting impression that is reflective of the legislative branch and its role in America’s democracy; 
Whereas officers of the United States Capitol Police Department each day proudly protect the legislative process, the symbol of the Nation’s democracy, the people who carry out the process, and the millions of visitors who travel here to see democracy in action; Whereas there is no finer example of the selfless devotion to duty, love of country, and fidelity to their oath to preserve, protect, and defend the Constitution of the officers of the United States Capitol Police Department’s than their valiant, heroic, and courageous response to the assault on the Capitol Building by thousands of domestic terrorists, insurrectionists, and rioters sent there by then-President of the United States to fight like hell to disrupt and derail the constitutionally required Joint Meeting of Congress to open, count, and publicly confirm the vote tally of the Presidential electors and announce the persons who had been elected President and Vice President of the United States on January 6, 2021; 
Whereas the District of Columbia Mayor Muriel Bowser and the Metropolitan Police Department have a distinguished record of protecting all groups, regardless of their beliefs, who come to the Nation’s capital to exercise their First Amendment rights peaceably to assemble, and to petition the Government for a redress of grievances; Whereas at the direction of Mayor Bowser, and in advance of the scheduled demonstrations, mutual aid was requested by the Metropolitan Police Department from several area police departments to be on standby in the District, including neighboring law enforcement departments, the Metropolitan Transit Police and non-law enforcement agencies such as the District’s Homeland Security and Emergency Management Agency and the Fire and Emergency Medical Services Department; 
Whereas the sustained assault on the Capitol precipitated an equally unprecedented response, necessitating the urgent request of the United States Capitol Police for the Metropolitan Police Department to come defend the Capitol to which the Metropolitan Police Department responded immediately with several Civil Disturbance Unit Platoons and proceeded to deploy to the west front of the Capitol and arrived within minutes; Whereas the violent mob overran protective measures at the Capitol and by 1:50 p.m., the Metropolitan Police Department had declared the assembly to be a riot and immediately began working to achieve the objectives of stopping domestic terrorists from entering the Capitol Building and removing those that were already inside, secure a perimeter so that the Capitol could be cleared for lawmakers to resume the Joint Meeting of Congress to demonstrate to the Nation and the world the robustness and vitality of America’s democracy, and making arrests of anyone violating the law; 
Whereas during the height of the siege of the Capitol, approximately 850 Metropolitan Police Department members were at the Capitol, with another 250 in the area to directly support the response and aftermath; Whereas people around the country and the world were shocked and moved by the video of a Metropolitan Police Department officer being beaten by a crowd of insurgents, including one wielding an American flag, and of another in agony as he was crushed between a door and a riot shield but also awed by their bravery in the face of this unprovoked and vicious attack, bravery that was matched that day by countless other unheralded Metropolitan Police Department officers; 
Whereas the siege on the Capitol resulted in one of the worst days of injuries for law enforcement in the United States since the September 11, 2001, terrorist attacks; Whereas officers of the United States Capitol Police Department, the Metropolitan Police Department of Washington, DC, and other uniformed law enforcement officers stood their ground in defense of American democracy while being attacked by the angry mob of domestic terrorists with metal pipes, discharged chemical irritants, and other weapons; 
Whereas at least 138 officers, 73 from the United States Capitol Police Department, and 65 from the Metropolitan Police Department of Washington DC, sustained injuries during the attack on the Capitol Building, several of whom required hospitalization; Whereas the injuries sustained ranged from bruises and lacerations to more serious damage such as concussions, rib fractures, burns, and even a mild heart attack; 
Whereas one United States Capitol Police Department officer died from injuries sustained while physically engaging with protesters and two officers involved in the response have died by suicide; Whereas dozens, if not hundreds, of officers whom law enforcement officials estimate will suffer in years to come from post-traumatic stress disorder as will the dozens of law enforcement officers who contracted the coronavirus from the unmasked domestic terrorists and rioters who stormed the Capitol; 
Whereas at least 38 Capitol Police officers have tested positive or were exposed to the coronavirus as were nearly 200 National Guard personnel who were deployed to protect the Capitol; Whereas the seven hours between the urgent call for help from the Capitol Police to the Metropolitan Police Department and the resumption of work by both Houses of Congress will be indelibly etched in the memories of every law enforcement officer who was on the scene, as it is in the minds of the Senators, Representatives, congressional and support staff, and members of the media corps who were forced to seek safety behind locked doors; and 
Whereas despite being overwhelmed and outnumbered, the indomitable forces of American democracy, symbolized by the resolve of the officers of the United States Capitol Police Department, prevailed and the seditious attack was quelled, the Capitol Building preserved, and the lives of Senators and Representatives protected, as well as those of congressional and support staff, and order was restored so that the Joint Meeting of Congress resumed and timely completed its constitutionally required duty of counting and announcing the votes of the Presidential electors, an essential step in the peaceful transfer of power that has been a hallmark of American democracy and an example to the world for more than two centuries: Now, therefore, be it  That the House of Representatives— 
(1)conveys the thanks and appreciation of a grateful Nation to the officers of the United States Capitol Police Department, the Metropolitan Police Department of Washington, DC, and other law enforcement personnel for their selfless and heroic service in defense of American democracy in responding to the assault on the United States Capitol by domestic terrorists on January 6, 2021; (2)encourages all educational and media institutions throughout the United States to teach and celebrate the story of the heroism of the officers of the United States Capitol Police Department, the Metropolitan Police Department, and all other law enforcement officers who, out of true faith and allegiance to the Constitution of the United States, selflessly risked their lives to protect the Capitol Building and its personnel, the Congress, and the spirit and fact of democracy in America; and  
(3)calls upon all Americans to read, celebrate, and revere the Constitution of the United States, fidelity to which is the best means of forming a more perfect union, establishing justice, ensuring domestic tranquility, providing for the common defense, promoting the general welfare, and securing the blessing of liberty to them and their posterity.  